179 F.2d 305
BURKv.UNITED STATES.
No. 6014.
United States Court of Appeals Fourth Circuit.
Argued January 4, 1950.
Decided January 9, 1950.

Botie R. Burk, pro se.
R. Kennedy Harris, Assistant United States Attorney, Greensboro, N. C. (Bryce R. Holt, United States Attorney, Greensboro, N. C., on the brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and WARLICK, District Judge.
PER CURIAM.


1
This is an appeal from the denial of a motion under 28 U.S.C.A. § 2255 to set aside a judgment and sentence of imprisonment. The only point raised by the appeal is whether the indictment was sufficient in view of the fact that it merely charged the crime as having been committed within the District without specifying the county or division within which it was committed. We have examined the indictment and think it clearly sufficient, as it charges the commission of the crime within the district of the court's jurisdiction. Lowrey v. United States, 8 Cir., 161 F.2d 30. Rule 58 and Illustrative Form 5 of Rules of Criminal Procedure, 18 U.S.C. A. The Middle District of North Carolina is not divided into divisions either by statute or by rule of court; but, even if it were, failure to specify the division in which the crime was committed would not render the indictment void but would merely furnish ground for a motion for bill of particulars under Rule 7(f), with a motion for transfer under Rule 19 in a proper case. It is sufficient under the rules that prosecution be had within the district where the crime was committed. The only requirement where there are divisions of the district is with respect to the place of trial. See Rule 18.


2
Affirmed.